DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments with respect to claim(s) 2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.		Claims 2 and 4-21 are rejected on the ground of nonstatutory double patenting over claims 1 - 30 of U. S. Patent No. 10,986,583 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 2 and 4-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 30 of U.S. Patent No. 10,986,583.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 30 of the U.S. Patent No. 10,986,583. Specifically, the claims of U.S. Patent (10,986,583) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 2 and 4-21 of the present application is the same elements, same function, and same result as claims 1 - 30 of the U.S. Patent (10,986,583), especially, the independent claims 2 and 12 of the present application is the same invention as the independent claims 1 and 29 of the U.S. Patent (10,986,583).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.






	For example;

Instant Application
U.S Patent 10,986,583        
2. An apparatus comprising: a receiver that: receives a first configuration indicating a plurality of bandwidth parts on a first serving cell and configuration information corresponding to the plurality of bandwidth parts, wherein the configuration information comprises an open- loop power control configuration, a closed loop power control configuration, or a combination thereof corresponding to each bandwidth part of the plurality of bandwidth parts; and receives scheduling information for a first uplink transmission on a first bandwidth part of the plurality of bandwidth parts; and a processor that: determines a first transmission power for the first uplink transmission based on the configuration information and the scheduling information; and performs the first uplink transmission with the first transmission power.

1.  A method comprising: transmitting a first configuration indicating a plurality of bandwidth parts on a first serving cell and configuration information corresponding to the plurality of bandwidth parts, wherein the configuration information comprises an open-loop power control configuration, a closed loop power control configuration, or a combination thereof corresponding to each bandwidth part of the plurality of bandwidth parts, and each bandwidth part of the plurality of bandwidth parts comprises a different numerology; transmitting scheduling information for a first uplink transmission on a first bandwidth part of the plurality of bandwidth parts; and receiving the first uplink transmission with a first transmission power, wherein the first transmission power is determined based on the configuration information and the scheduling information.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 29 of the U.S. Patent (10,986,583) is encompassed the claimed invention of the independent claims 2 and 12 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,986,583).  
Furthermore, the dependent claim 4 of the present application are same function and same result as claim 2 of the U.S. Patent (10,986,583).
The dependent claim 5 of the present application are same function and same result as claim 3 of the U.S. Patent (10,986,583).
The dependent claim 6 of the present application are same function and same result as claim 7 of the U.S. Patent (10,986,583).
The dependent claim 7 of the present application are same function and same result as claim 8 of the U.S. Patent (10,986,583).
The dependent claim 8 of the present application are same function and same result as claim 9 of the U.S. Patent (10,986,583).
The dependent claim 9 of the present application are same function and same result as claim 10 of the U.S. Patent (10,986,583).
The dependent claim 10 of the present application are same function and same result as claim 11 of the U.S. Patent (10,986,583).
The dependent claim 11 of the present application are same function and same result as claim 12 of the U.S. Patent (10,986,583).
The dependent claim 12 of the present application are same function and same result as claim 29 of the U.S. Patent (10,986,583).
The dependent claim 13 of the present application are same function and same result as claim 2 of the U.S. Patent (10,986,583).
The dependent claim 14 of the present application are same function and same result as claim 3 of the U.S. Patent (10,986,583).
The dependent claim 15 of the present application are same function and same result as claim 20 of the U.S. Patent (10,986,583).
The dependent claim 14 of the present application are same function and same result as claim 2 of the U.S. Patent (10,986,583).
The dependent claim 15 of the present application are same function and same result as claim 7 of the U.S. Patent (10,986,583).
The dependent claim 16 of the present application are same function and same result as claim 4 of the U.S. Patent (10,986,583).
The dependent claim 17 of the present application are same function and same result as claim 5 of the U.S. Patent (10,986,583).
The dependent claim 18 of the present application are same function and same result as claim 6 of the U.S. Patent (10,986,583).
The dependent claim 19 of the present application are same function and same result as claim 8 of the U.S. Patent (10,986,583).
The dependent claim 20 of the present application are same function and same result as claim 9 of the U.S. Patent (10,986,583).
The dependent claim 21 of the present application are same function and same result as claim 10 of the U.S. Patent (10,986,583).


4.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 2, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649